DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Kyoko C. Makino on September 2, 2022.	
The application has been amended as follows:
	In the claims:
	Claim 6, after “wherein the resin layer includes a polypropylene resin” insert -- , wherein the display device further comprising: 
a display region provided with the light-emitting element; 
a frame region provided around the display region; and 
a TFT layer provided between the base substrate and the light-emitting element, wherein the light-emitting element includes a common electrode, 
the TFT layer includes a wiring line layer and a flattening film provided on the wiring line layer, 
a slit is provided in the flattening film, the slit surrounding the display region in the frame region, 
the common electrode is electrically connected to the wiring line layer via the slit, 
a second resin layer formed by a same material to a same layer as the resin layer is filled into the slit via the first inorganic film, and 
the second inorganic film is provided covering the second resin layer--.
	
Allowable Subject Matter
Claims 5-13 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a display region provided with the light-emitting element; a frame region provided around the display region; and a TFT layer provided between the base substrate and the light-emitting element, wherein the light-emitting element includes a common electrode, the TFT layer includes a wiring line layer and a flattening film provided on the wiring line layer, a slit is provided in the flattening film, the slit surrounding the display region in the frame region, the common electrode is electrically connected to the wiring line layer via the slit, a second resin layer formed by a same material to a same layer as the resin layer is filled into the slit via the first inorganic film, and the second inorganic film is provided covering the second resin layer (claims 1, 6 and 13); wherein the step of forming the sealing film includes the steps of: forming a first inorganic film covering the light-emitting element; inspecting a substrate surface on which the first inorganic film is formed to detect positions of foreign matters on the substrate surface; storing the positions of the foreign matters detected; forming a resin layer in an island shape by an ink-jet method at the positions of the foreign matters stored on the first inorganic film; and forming a second inorganic film on the first inorganic film via the resin layer to form the sealing film (claim 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892